Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chad et al (2015/0313077).


[AltContent: textbox (mounted to a rotary cutting deck on a pivot axis)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (height of cut linkage / straight bar extending  between the upper ends of the arms)][AltContent: textbox (rake linkage between the intermediate & upper end of the arms)][AltContent: arrow][AltContent: arrow][AltContent: textbox (front & rear height of cut arm )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    521
    692
    media_image1.png
    Greyscale




1. A height of cut and rake adjustment system, comprising: 
a front height of cut arm and a rear height of cut arm (marked up), 
each height of cut arm pivotably mounted to a rotary cutting deck on a pivot axis below an upper end of each height of cut arm (marked up); 
a height of cut linkage (marked up) extending between the upper end of each front height of cut arm and the upper end of each rear height of cut arm (shown above); and 
a rake linkage (stabilizer bar 146) extending between the upper end of each front height of cut arm and an intermediate portion of each rear height of cut arm below the pivot axis (marked up).


3. The height of cut and rake adjustment system of claim 1 wherein the height of cut linkage is a straight bar (shown/taught above)).

4. The height of cut and rake adjustment system of claim 1 wherein the rake linkage is a curved bar (shown/taught above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chad et al (2015/0313077), in view of Speiser (3589116).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Chad ‘077 teaches the claimed invention above, except as noted:

5. A height of cut and rake adjustment system, comprising: 
a pair of height of cut linkages extending fore and aft above a left side and a right side of a mower deck (fig 2); 
a pair of rake linkages (stabilizer bars 146) extending fore and aft adjacent the left side and right side of the mower deck (fig 2); 
each of the pair of height of cut linkages and the pair of rake linkages having an effective length that is manually adjustable to change an angle of a pair of front height of cut arms and an angle of a pair of rear height of cut arms relative to the mower deck (the height of cut linkages include adjustment means 136, except the rake linkages).

Speiser ‘116 teaches that it has been known the adjusting feature to include a linkage / rod having its effective length adjustable as claimed:

“(9) Each of the reels is supported on the ground by means of a skid 212 which extends approximately the full width of the mower and is shaped in a generally arcuate configuration as is most clearly seen in FIG. 3. Each reel is provided with a height of cut adjustment assembly including a bracket 215 welded to intermediate frame member 204 at the approximate center thereof, and bracket 215 is provided with a series of holes 216, as shown. A lug 213 is welded to skid 212 in vertical relation with respect to bracket 215, and an adjusting rod 214 is pivotally mounted to lug 213 as shown. The height of cut is adjusted as is most clearly seen in FIG. 3 by moving the upper end of rod 214 vertically with respect to bracket 215, and inserting the upper end of rod 214 through the desired hole 216 and securing it with a cotter pin.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linkage(s) of Chad ‘077 with the teachings of Speiser ‘116, because it would not have been outside the skill to pick and choose the type of adjuster means used each of the linkages.

Examiner note that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds an adjusting means (the species taught by Speiser) to the bars / linkages 146 of Chad. It is extremely well known to adjust the effective length of the bars / linkages to yield the predictable result such as stabilizing the adjustment mechanism at various cutting height.   

6. The height of cut and rake adjustment system of claim 5 wherein each height of cut linkage and each rake linkage is connected to one of the pair of front height of cut arms and one of the pair of rear height of cut arms with a pin held in place with a clip (the combination teaches the cotter pin and clip as quoted above in Speiser).

7. The height of cut and rake adjustment system of claim 5 wherein each rake linkage is connected to one of the pair of rear height of cut arms below a pivot point of the rear height of cut arm (already addressed in cl. 1).

8. The height of cut and rake adjustment system of claim 5 wherein each height of cut linkage is connected to one of the pair of front height of cut arms and one of the pair of rear height of cut arms above a pivot point of each of the arms (already addressed in cl. 1).

9. The height of cut and rake adjustment system of claim 5 wherein each height of cut linkage is a linear metal bar having at least one hole in each end (addressed in cl. 3).

10. The height of cut and rake adjustment system of claim 5 wherein each rake linkage is a curved metal bar having at least one hole in each end (addressed in cl. 4).

11. A height of cut and rake adjustment system, comprising: a plurality of mower decks on a rough, trim or surround mower; a pair of height of cut linkages extending above each of the mower decks; 
a pair of rake linkages extending alongside each of the mower decks; each pair of height of cut linkages and 
each pair of rake linkages having an effective length that is manually adjustable to change a height of cut and a rake of the mower deck (addressed in cl. 5).

With respect to claims 2, 12:

2. The height of cut and rake adjustment system of claim 1 wherein each of the height of cut and rake linkages is attached to the front and the rear height of cut arms with pins inserted through holes in each end of the linkages.
12. The height of cut and rake adjustment system of claim 11 wherein each pair of height of cut linkages and each pair of rake linkages are connected to a front height of cut arm and a rear height of cut arm with a pair of manually removable pins.

In addition to the adjustment of the stabilizer bar of Chad in view of Speiser combination, the manually removable pins & holes can also be used for the height of cut linkages, in order simplify the adjustment mechanism. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Joliff et al. (7716907) teaches a yet another means for adjusting the cutting height (fig 2).

Phillips (7478519) teaches a yet another means for adjusting the cutting height (fig 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD FABIAN-KOVÁCS/               Primary Examiner, Art Unit 3671